

115 HCON 146 IH: Expressing the sense of Congress on the need to inform American consumers with more balanced purchasing information for prescription drugs through the disclosure of price information in direct-to-consumer (DTC) advertisements.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 146IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Burgess submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress on the need to inform American consumers with more balanced
			 purchasing information for prescription drugs through the disclosure of
			 price information in direct-to-consumer (DTC) advertisements.
	
 Whereas, on June 13, 2017, the U.S. Senate Committee on Health, Education, Labor, and Pensions held a hearing entitled, The Cost of Prescription Drugs: How the Drug Delivery System Affects What Patients Pay;
 Whereas, on October 17, 2017, the U.S. Senate Committee on Health, Education, Labor, and Pensions held a hearing entitled, The Cost of Prescription Drugs: How the Drug Delivery System Affects What Patients Pay, Part II;
 Whereas, on December 12, 2017, the U.S. Senate Committee on Health, Education, Labor, and Pensions held a hearing entitled, The Cost of Prescription Drugs: An Examination of The National Academies of Sciences, Engineering, and Medicine Report Making Medicines Affordable: A National Imperative;
 Whereas, on December 13, 2017, the U.S. House of Representatives Committee on Energy and Commerce, Subcommittee on Health, held a hearing on Examining the Drug Supply Chain;
 Whereas, on May 11, 2018, President Donald Trump and Health and Human Services Secretary Alex Azar introduced the American Patients First blueprint to bring down prescription drug prices;
 Whereas American patients deserve more transparency and information to better position them to be well-informed participants in their health care decision making as they consult with their physician or other licensed health care practitioner;
 Whereas the Centers for Medicare & Medicaid Services is the single largest payor for drugs in the United States; Whereas, in 2016, the Centers for Medicare & Medicaid Services and its beneficiaries spent over $174 billion on drugs covered under Parts B and D, and $64 billion on drugs covered under Medicaid, for a total of more than $238 billion for prescription drugs;
 Whereas, in 2017, drug manufacturers spent over $5.5 billion on prescription drug advertising of which nearly $4.2 billion was spent on television advertising; and
 Whereas the ten most commonly advertised drugs have list prices ranging from $535 to $11,000 per month or usual course of therapy: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the efficient administration of both Medicare and Medicaid encompasses Federal efforts to achieve good value for funds spent in the Medicare and Medicaid programs;
 (2)it has directed the Department of Health and Human Services to operate Medicare and Medicaid programs efficiently;
 (3)the Department of Health and Human Services has the authority to require direct-to-consumer (DTC) television advertisements of prescription drugs and biological products to include the Wholesale Acquisition Cost (WAC, or list price) of that drug or biological product under sections 1102 and 1871 of the Social Security Act; and
 (4)the proposed rule by the Department of Health and Human Services, through the Centers for Medicare & Medicaid Services, published in the Federal Register on October 18, 2018, when finalized shall be codified without change.
			